Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 1 and 15 are withdrawn in view of the amendments thereto.

Allowable Subject Matter
Claims 1-5, 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-5, 7-16, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “a first open face defined by edges of the first closed peripheral structure opposite from the first closed face, and wherein the second casing comprises: a second closed face adapted for being sealingly connected to the first closed peripheral structure of the first casing to seal the first open face of the first casing, a second closed peripheral structure extending from the second closed face, and an insulator plate sealingly connected to edges of the second closed peripheral structure opposite from the second closed face”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
While Chu teaches many of the limitations of claim 1 as per pages 3-4 of the non-final office action, neither Chu nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835